—Judgment unanimously affirmed. Memorandum: Defendant contends that Education Law § 6512 (1), which prohibits, inter alia, the unlicensed practice of midwifery, is unconstitutional as applied to her. Although defendant by pleading guilty did not forfeit the right to challenge the constitutionality of the statute (see, People v Lee, 58 NY2d 491, 493-494), she thereby forfeited the right to raise any issue concerning its interpretation or application or to contend that the statute was unconstitutionally applied to her (see, People v Levin, 57 NY2d 1008, 1009, rearg denied 58 NY2d 824; People v Brown, 123 AD2d 473, 474). Moreover, the fact that defendant in pleading guilty attempted to preserve her right to appeal that issue and that County Court acknowledged her right to appeal the constitutionality of the statute does not alter that result (see, People v Di Donato, 87 NY2d 992, 993). Were we to consider the issue, we would agree with County Court that the statute is constitutional as applied to defendant. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Attempted Unlicensed Practice Midwifery.)
Present — Green, J. P., Pine, Lawton, Hayes and Wisner, JJ.